 

 

Case 4:20-cv-01354 Document 1-1 Filed on 04/15/20 in TXSD Page 1 of 2

ONITED STATES DisveicT COLET
SouTheen dDisteict oF TEXAS
Houstoty DIVISILON

SKY Lee THomas Rice. } 3
Petitioner &

V, Civi( Ackton Wo 2
Cd GONZALEZ, s
g

SKEUAEE oF KARRIS CounTY
Respardent

DCCLAGATION IN SupPoeT OF PLAINTIFF'S
MOTION Foe A TempoRARY RESTRAINING ORDER AND
PRELIMINARY TM suvetioW

 

Sikeuler Rice Shetes?

A.D am the Plaradife in thls case, © Make this declaration
in Support of my rtoblon for « temporary fegtrainina order
Ard a Prelimmacy SaAljoackion reqvifiag thet espordert
Celeace Me On MY OWN eleanizance and feffatn From
re-detalaing Me Foc the duretton oF fhe Pandemic Caused
log the. Novel Corenavifug, Covin-19,

Ax AS Set Fohth Th qknyJg Petition eam plant DA flu s case, fF
have. Uradettulng heetth Condltthas of Asthma, Hypertension,
PTSD, Depression, Nicene GddXbchIar, ond ophed addiction ,
These health Cond Hens Place me tn a high Msk. Catagor
of Petential loss oF health and fe frm the Covip-!4
Purndemte..

BD am Colfertiy bebag had withavt Batl on a Possession of
Cont rolled Cuestaac® Charse, The State of Texas v. Siegler
Thonas Ree, Herhis Coun Bt Nudtdegal Dist fect Cau
Number #1580090. 2 ON EEE 7 COS €

Y, Tt is Impsssible. far me to lmpleement (cocy Pecommudatias to
Ceduce the likltheod oF Contraeting Covid-lo While la tue
Hasers County Jai\,

Si The Centers fo Disease. Canty! are Pre verdlen (cdc) has aclrwledyed
teak CaWecdttaral and detention facilities “preserat unatqve
Challaasez for Cartrol oF Covro-\q trensmisston amor Mncarcenteel/
delamred Person, Se&F, aad UTS itors'!

Ge Peliitaneris Conthrued conStneneat at the Lestis Counky Sait
CM PoseS hh to Sobstantlal Cisk of Contracting CoVID~1G,
lukbich dve-to hic speciSie UnkesSlyinag health Conditians @xPoses

Possibly dean , or (lepatable harm fe hes “fe of

 
 

 

Case 4:20-cv-01354 Document 1-1 Filed on 04/15/20 in TXSD Page 2 of 2

1 Subjectig Me- to Sucther dekenon Condilians that
Kmoeunt +o PunrtshmMent and that fa°IS fo ensure Ay
SaFely and health , Respondent 7S Svbej ecting me_to
& Sobstantial Cise. of Sestous harm, in Violation of
my Cights under Due Process Clause aad Cishth Aradnad.

6 am at the Hersey s Covaty Sarl Whee Fam in an Vi Correa ft

Where E Sheate toilets, Sinks, PhorneS, Ord ShowedS, eat ly
Cammunal Sfaces, ard Dam Mb Clase contaclk Wit, Many

Other dehatnees ond officers, G Rave havdluntary ALeraehian

Wit, Purportedly asymptomatic guards Who lotale snitts o ol
aleo SiGnklecoantly expose Me, °

4. For the (easons set fost Sn the
d. 12 memocend Le
With this Motion, the Plaintiff +S entitled fo engorged

Festraining other feqviring the Lespendent +o Peleage me
Tom CU Stedy On My OWN Petognrzancte Grd ty PeftawWy
Fram (e-detatning Me_ Pending the Pandsemie cavsed by Covi0~/9,

10. For The foreaoing .feogons, the Court Should grant the
blames Molen jn all fespects.

Pursuant yo 28 S.C. B3I7¥L, = declore under Penalty
OF Persury the fore going VS Vroe one Coftect,

Skoler Lox

OY) /2oxa6

Stealer Themes Lice #olase4l 7
Hast s Counts det l — SWI

lQ00 Baleer St,

Houston, TX 7F7OOR

 
